                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8                               UNITED STATES DISTRICT COURT
                       9                             CENTRAL DISTRICT OF CALIFORNIA
                   10          KATHRYN SAX,                               Case No. 2:18-cv-10443 PSG (FFMx)
                   11                          Plaintiff,                 PROTECTIVE ORDER PURSUANT
                                                                          TO STIPULATION
                   12
                               v.
                   13
                               CADOGAN TATE LOS ANGELES
                   14          LIMITED, a foreign corporation and
                               DOES 1 through 60, inclusive,
                   15
                                               Defendants.
                   16
                   17
                   18          1.    INTRODUCTION
                   19                A. Purposes And Limitations
                   20                Discovery in this action is likely to involve production of confidential,
                   21          proprietary, or private information for which special protection from public disclosure
                   22          and from use for any purpose other than prosecuting this litigation may be warranted.
                   23          Accordingly, the parties hereby stipulate to and petition the Court to enter the
                   24          following Stipulated Protective Order. The parties acknowledge that this Order does
                   25          not confer blanket protections on all disclosures or responses to discovery and that the
                   26          protection it affords from public disclosure and use extends only to the limited
                   27          information or items that are entitled to confidential treatment under the applicable
                   28          legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
                               STIPULATED PROTECTIVE
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308         ORDER
                       1       that this Stipulated Protective Order does not entitle them to file confidential
                       2       information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                       3       followed and the standards that will be applied when a party seeks permission from
                       4       the court to file material under seal.
                       5             B. Good Cause Statement
                       6             This action is likely to involve trade secrets, customer and pricing lists and
                       7       other valuable research, development, commercial, financial, technical and/or
                       8       proprietary information for which special protection from public disclosure and from
                       9       use for any purpose other than prosecution of this action is warranted. Such
                   10          confidential and proprietary materials and information consist of, among other things,
                   11          confidential business or financial information, information regarding confidential
                   12          business practices, or other confidential research, development, or commercial
                   13          information (including information implicating privacy rights of third parties),
                   14          information otherwise generally unavailable to the public, or which may be privileged
                   15          or otherwise protected from disclosure under state or federal statutes, court rules, case
                   16          decisions, or common law.
                   17                In particular, Defendant CADOGAN TATE LOS ANGELES LIMITED
                   18          (“Defendant”) is in the business of moving and storing physical assets for individuals
                   19          and entities, such as artwork and furnishings. Plaintiff KATHRYN SAX (“Plaintiff”)
                   20          alleges, among other claims, that her employment was wrongfully terminated because
                   21          of her age and disability. During Plaintiff’s employment, she may have come to know
                   22          the identification of customers and their assets; and she may have been involved in the
                   23          process of securely and safely transporting and storing customers’ physical assets.
                   24          Disclosure of such information to the general public may harm Defendant’s business,
                   25          endanger the security of any assets it has or will transport or store, and invade the
                   26          privacy of Defendant’s customers.
                   27                Accordingly, to expedite the flow of information, to facilitate the prompt
                   28          resolution of disputes over confidentiality of discovery materials, to adequately
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         2.
          310.553.0308
                       1       protect information the parties are entitled to keep confidential, to ensure that the
                       2       parties are permitted reasonable necessary uses of such material in preparation for and
                       3       in the conduct of trial, to address their handling at the end of the litigation, and serve
                       4       the ends of justice, a protective order for such information is justified in this matter. It
                       5       is the intent of the parties that information will not be designated as confidential for
                       6       tactical reasons and that nothing be so designated without a good faith belief that it
                       7       has been maintained in a confidential, non-public manner, and there is good cause
                       8       why it should not be part of the public record of this case.
                       9       2.      DEFINITIONS

                   10                  2.1   Action: KATHRYN SAX, an individual, v. CADOGAN TATE LOS
                   11          ANGELES LIMITED, a foreign corporation and DOES 1 through 60, inclusive,
                   12          Central District of California Case Number 2:18-cv-10443, filed on October 26, 2018
                   13          with the Los Angeles Superior Court and removed to federal court on December 17,
                   14          2018.
                   15                  2.2   Challenging Party: a Party or Non-Party that challenges the designation
                   16          of information or items under this Order.
                   17                  2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                   18          how it is generated, stored or maintained) or tangible things that qualify for protection
                   19          under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                   20          Cause Statement.
                   21                  2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
                   22          support staff).
                   23                  2.5   Designating Party: a Party or Non-Party that designates information or
                   24          items that it produces in disclosures or in responses to discovery as
                   25          “CONFIDENTIAL.”
                   26                  2.6   Disclosure or Discovery Material: all items or information, regardless of
                   27          the medium or manner in which it is generated, stored, or maintained (including,
                   28          ///
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                           3.
          310.553.0308
                       1       among other things, testimony, transcripts, and tangible things), that are produced or
                       2       generated in disclosures or responses to discovery in this matter.
                       3             2.7    Expert: a person with specialized knowledge or experience in a matter
                       4       pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                       5       expert witness or as a consultant in this Action.
                       6             2.8    House Counsel: attorneys who are employees of a party to this Action.
                       7       House Counsel does not include Outside Counsel of Record or any other outside
                       8       counsel.
                       9             2.9    Non-Party: any natural person, partnership, corporation, association, or
                   10          other legal entity not named as a Party to this action.
                   11                2.10 Outside Counsel of Record: attorneys who are not employees of a party
                   12          to this Action but are retained to represent or advise a party to this Action and have
                   13          appeared in this Action on behalf of that party or are affiliated with a law firm which
                   14          has appeared on behalf of that party, and includes support staff.
                   15                2.11 Party: any party to this Action, including all of its officers, directors,
                   16          employees, consultants, retained experts, and Outside Counsel of Record (and their
                   17          support staffs).
                   18                2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                   19          Discovery Material in this Action.
                   20                2.13 Professional Vendors: persons or entities that provide litigation support
                   21          services (e.g., photocopying, videotaping, translating, preparing exhibits or
                   22          demonstrations, and organizing, storing, or retrieving data in any form or medium)
                   23          and their employees and subcontractors.
                   24                2.14 Protected Material: any Disclosure or Discovery Material that is
                   25          designated as “CONFIDENTIAL.”
                   26                2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                   27          from a Producing Party.
                   28          ///
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                          4.
          310.553.0308
                       1       3.    SCOPE

                       2             The protections conferred by this Stipulation and Order cover not only
                       3       Protected Material (as defined above), but also (1) any information copied or extracted
                       4       from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                       5       Protected Material; and (3) any testimony, conversations, or presentations by Parties
                       6       or their Counsel that might reveal Protected Material.
                       7             Any use of Protected Material at trial shall be governed by the orders of the trial
                       8       judge. This Order does not govern the use of Protected Material at trial.
                       9       4.    DURATION

                   10                Even after final disposition of this litigation, the confidentiality obligations

                   11          imposed by this Order shall remain in effect until a Designating Party agrees
                   12          otherwise in writing or a court order otherwise directs. Final disposition shall be
                   13          deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                   14          or without prejudice; and (2) final judgment herein after the completion and
                   15          exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                   16          including the time limits for filing any motions or applications for extension of time
                   17          pursuant to applicable law.
                   18          5.    DESIGNATING PROTECTED MATERIAL

                   19                5.1    Exercise of Restraint and Care in Designating Material for Protection.
                   20                Each Party or Non-Party that designates information or items for protection
                   21          under this Order must take care to limit any such designation to specific material that
                   22          qualifies under the appropriate standards. The Designating Party must designate for
                   23          protection only those parts of material, documents, items, or oral or written
                   24          communications that qualify so that other portions of the material, documents, items,
                   25          or communications for which protection is not warranted are not swept unjustifiably
                   26          within the ambit of this Order.
                   27                Mass, indiscriminate, or routinized designations are prohibited. Designations
                   28          that are shown to be clearly unjustified or that have been made for an improper
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                          5.
          310.553.0308
                       1       purpose (e.g., to unnecessarily encumber the case development process or to impose
                       2       unnecessary expenses and burdens on other parties) may expose the Designating Party
                       3       to sanctions.
                       4             If it comes to a Designating Party’s attention that information or items that it
                       5       designated for protection do not qualify for protection, that Designating Party must
                       6       promptly notify all other Parties that it is withdrawing the inapplicable designation.
                       7             5.2       Manner and Timing of Designations. Except as otherwise provided in
                       8       this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                       9       stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                   10          under this Order must be clearly so designated before the material is disclosed or
                   11          produced.
                   12                Designation in conformity with this Order requires:
                   13                      (a) for information in documentary form (e.g., paper or electronic
                   14          documents, but excluding transcripts of depositions or other pretrial or trial
                   15          proceedings), that the Producing Party affix at a minimum, the legend
                   16          “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                   17          contains protected material. If only a portion or portions of the material on a page
                   18          qualifies for protection, the Producing Party also must clearly identify the protected
                   19          portion(s) (e.g., by making appropriate markings in the margins).
                   20                A Party or Non-Party that makes original documents available for inspection
                   21          need not designate them for protection until after the inspecting Party has indicated
                   22          which documents it would like copied and produced. During the inspection and before
                   23          the designation, all of the material made available for inspection shall be deemed
                   24          “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                   25          copied and produced, the Producing Party must determine which documents, or
                   26          portions thereof, qualify for protection under this Order. Then, before producing the
                   27          specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
                   28          to each page that contains Protected Material. If only a portion or portions of the
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                          6.
          310.553.0308
                       1       material on a page qualifies for protection, the Producing Party also must clearly
                       2       identify the protected portion(s) (e.g., by making appropriate markings in the
                       3       margins).
                       4                   (b) for testimony given in depositions that the Designating Party identify the
                       5       Disclosure or Discovery Material on the record, before the close of the deposition all
                       6       protected testimony.
                       7                   (c) for information produced in some form other than documentary and for
                       8       any other tangible items, that the Producing Party affix in a prominent place on the
                       9       exterior of the container or containers in which the information is stored the legend
                   10          “CONFIDENTIAL.” If only a portion or portions of the information warrants
                   11          protection, the Producing Party, to the extent practicable, shall identify the protected
                   12          portion(s).
                   13                5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
                   14          failure to designate qualified information or items does not, standing alone, waive the
                   15          Designating Party’s right to secure protection under this Order for such material.
                   16          Upon timely correction of a designation, the Receiving Party must make reasonable
                   17          efforts to assure that the material is treated in accordance with the provisions of this
                   18          Order.
                   19          6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

                   20                6.1      Timing of Challenges. Any Party or Non-Party may challenge a
                   21          designation of confidentiality at any time that is consistent with the Court’s
                   22          Scheduling Order.
                   23                6.2      Meet and Confer. The Challenging Party shall initiate the dispute
                   24          resolution process under Local Rule 37.1 et seq.
                   25                6.3      The burden of persuasion in any such challenge proceeding shall be on
                   26          the Designating Party. Frivolous challenges, and those made for an improper purpose
                   27          (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                   28          expose the Challenging Party to sanctions. Unless the Designating Party has waived or
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                          7.
          310.553.0308
                       1       withdrawn the confidentiality designation, all parties shall continue to afford the
                       2       material in question the level of protection to which it is entitled under the Producing
                       3       Party’s designation until the Court rules on the challenge.
                       4       7.    ACCESS TO AND USE OF PROTECTED MATERIAL

                       5             7.1      Basic Principles. A Receiving Party may use Protected Material that is
                       6       disclosed or produced by another Party or by a Non-Party in connection with this
                       7       Action only for prosecuting, defending, or attempting to settle this Action. Such
                       8       Protected Material may be disclosed only to the categories of persons and under the
                       9       conditions described in this Order. When the Action has been terminated, a Receiving
                   10          Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                   11                Protected Material must be stored and maintained by a Receiving Party at a
                   12          location and in a secure manner that ensures that access is limited to the persons
                   13          authorized under this Order.
                   14                7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                   15          otherwise ordered by the court or permitted in writing by the Designating Party, a
                   16          Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                   17          only to:
                   18                      (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                   19          as employees of said Outside Counsel of Record to whom it is reasonably necessary to
                   20          disclose the information for this Action;
                   21                      (b) the officers, directors, and employees (including House Counsel) of the
                   22          Receiving Party to whom disclosure is reasonably necessary for this Action;
                   23                      (c) Experts (as defined in this Order) of the Receiving Party to whom
                   24          disclosure is reasonably necessary for this Action and who have signed the
                   25          “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   26                      (d) the court and its personnel;
                   27                      (e) court reporters and their staff;
                   28                      (f) professional jury or trial consultants, mock jurors, and Professional
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                              8.
          310.553.0308
                       1       Vendors to whom disclosure is reasonably necessary for this Action and who have
                       2       signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                       3                 (g) the author or recipient of a document containing the information or a
                       4       custodian or other person who otherwise possessed or knew the information;
                       5                 (h) during their depositions, witnesses ,and attorneys for witnesses, in the
                       6       Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                       7       requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                       8       not be permitted to keep any confidential information unless they sign the
                       9       “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                   10          by the Designating Party or ordered by the court. Pages of transcribed deposition
                   11          testimony or exhibits to depositions that reveal Protected Material may be separately
                   12          bound by the court reporter and may not be disclosed to anyone except as permitted
                   13          under this Stipulated Protective Order; and
                   14                    (i) any mediator or settlement officer, and their supporting personnel,
                   15          mutually agreed upon by any of the parties engaged in settlement discussions.
                   16          8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                   17          LITIGATION

                   18                If a Party is served with a subpoena or a court order issued in other litigation
                   19          that compels disclosure of any information or items designated in this Action as
                   20          “CONFIDENTIAL,” that Party must:
                   21                    (a) promptly notify in writing the Designating Party. Such notification shall
                   22          include a copy of the subpoena or court order;
                   23                    (b) promptly notify in writing the party who caused the subpoena or order to
                   24          issue in the other litigation that some or all of the material covered by the subpoena or
                   25          order is subject to this Protective Order. Such notification shall include a copy of this
                   26          Stipulated Protective Order; and
                   27                    (c) cooperate with respect to all reasonable procedures sought to be pursued
                   28          by the Designating Party whose Protected Material may be affected.
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                          9.
          310.553.0308
                       1             If the Designating Party timely seeks a protective order, the Party served with
                       2       the subpoena or court order shall not produce any information designated in this
                       3       action as “CONFIDENTIAL” before a determination by the court from which the
                       4       subpoena or order issued, unless the Party has obtained the Designating Party’s
                       5       permission. The Designating Party shall bear the burden and expense of seeking
                       6       protection in that court of its confidential material and nothing in these provisions
                       7       should be construed as authorizing or encouraging a Receiving Party in this Action to
                       8       disobey a lawful directive from another court.
                       9       9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                   10                LITIGATION

                   11                    (a) The terms of this Order are applicable to information produced by a
                   12          Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                   13          produced by Non-Parties in connection with this litigation is protected by the
                   14          remedies and relief provided by this Order. Nothing in these provisions should be
                   15          construed as prohibiting a Non-Party from seeking additional protections.
                   16                    (b) In the event that a Party is required, by a valid discovery request, to
                   17          produce a Non-Party’s confidential information in its possession, and the Party is
                   18          subject to an agreement with the Non-Party not to produce the Non-Party’s
                   19          confidential information, then the Party shall:
                   20                       (1) promptly notify in writing the Requesting Party and the Non-Party
                   21          that some or all of the information requested is subject to a confidentiality agreement
                   22          with a Non-Party;
                   23                       (2) promptly provide the Non-Party with a copy of the Stipulated
                   24          Protective Order in this Action, the relevant discovery request(s), and a reasonably
                   25          specific description of the information requested; and
                   26                       (3) make the information requested available for inspection by the Non-
                   27          Party, if requested.
                   28          ///
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         10.
          310.553.0308
                       1                 (c) If the Non-Party fails to seek a protective order from this court within
                       2       14 days of receiving the notice and accompanying information, the Receiving Party
                       3       may produce the Non-Party’s confidential information responsive to the discovery
                       4       request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
                       5       produce any information in its possession or control that is subject to the
                       6       confidentiality agreement with the Non-Party before a determination by the court.
                       7       Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                       8       of seeking protection in this court of its Protected Material.
                       9       10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                   10                If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                   11          Protected Material to any person or in any circumstance not authorized under this
                   12          Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                   13          writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                   14          to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                   15          persons to whom unauthorized disclosures were made of all the terms of this Order,
                   16          and (d) request such person or persons to execute the “Acknowledgment and
                   17          Agreement to Be Bound” that is attached hereto as Exhibit A.
                   18          11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                   19                MATERIAL

                   20                When a Producing Party gives notice to Receiving Parties that certain
                   21          inadvertently produced material is subject to a claim of privilege or other protection,
                   22          the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                   23          Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                   24          may be established in an e-discovery order that provides for production without prior
                   25          privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                   26          parties reach an agreement on the effect of disclosure of a communication or
                   27          information covered by the attorney-client privilege or work product protection, the
                   28          ///
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         11.
          310.553.0308
                       1       parties may incorporate their agreement in the stipulated protective order submitted to
                       2       the court.
                       3       12.   MISCELLANEOUS

                       4             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                       5       person to seek its modification by the Court in the future.
                       6             12.2 Right to Assert Other Objections. By stipulating to the entry of this
                       7       Protective Order no Party waives any right it otherwise would have to object to
                       8       disclosing or producing any information or item on any ground not addressed in this
                       9       Stipulated Protective Order. Similarly, no Party waives any right to object on any
                   10          ground to use in evidence of any of the material covered by this Protective Order.
                   11                12.3 Filing Protected Material. A Party that seeks to file under seal any
                   12          Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                   13          only be filed under seal pursuant to a court order authorizing the sealing of the
                   14          specific Protected Material at issue. If a Party's request to file Protected Material
                   15          under seal is denied by the court, then the Receiving Party may file the information in
                   16          the public record unless otherwise instructed by the court.
                   17          13.   FINAL DISPOSITION

                   18                After the final disposition of this Action, as defined in paragraph 4, within 60
                   19          days of a written request by the Designating Party, each Receiving Party must return
                   20          all Protected Material to the Producing Party or destroy such material. As used in this
                   21          subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                   22          summaries, and any other format reproducing or capturing any of the Protected
                   23          Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                   24          must submit a written certification to the Producing Party (and, if not the same person
                   25          or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                   26          category, where appropriate) all the Protected Material that was returned or destroyed
                   27          and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                   28          compilations, summaries or any other format reproducing or capturing any of the
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         12.
          310.553.0308
                       1       Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                       2       archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                       3       legal memoranda, correspondence, deposition and trial exhibits, expert reports,
                       4       attorney work product, and consultant and expert work product, even if such materials
                       5       contain Protected Material. Any such archival copies that contain or constitute
                       6       Protected Material remain subject to this Protective Order as set forth in Section 4
                       7       (DURATION).
                       8       14.   Any violation of this Order may be punished by any and all appropriate
                       9       measures including, without limitation, contempt proceedings and/or monetary
                   10          sanctions.
                   11
                   12                FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                   13          DATED: December 23, 2019                     /S/ FREDERICK F. MUMM
                                                                          The Honorable Frederick F. Mumm
                   14                                                     United States District Magistrate Judge
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         13.
          310.553.0308
                       1                                             EXHIBIT A
                       2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                       3             I, _____________________________ [print or type full name], of
                       4       _________________ [print or type full address], declare under penalty of perjury that
                       5       I have read in its entirety and understand the Stipulated Protective Order that was
                       6       issued by the United States District Court for the Central District of California on
                       7       [date] in the case of KATHRYN SAX, an individual, v. CADOGAN TATE LOS
                       8       ANGELES LIMITED, a foreign corporation and DOES 1 through 60, inclusive,
                       9       Central District of California Case Number 2:18-cv-10443, filed on October 26, 2018
                   10          with the Los Angeles Superior Court and removed to federal court on December 17,
                   11          2018. I agree to comply with and to be bound by all the terms of this Stipulated
                   12          Protective Order and I understand and acknowledge that failure to so comply could
                   13          expose me to sanctions and punishment in the nature of contempt. I solemnly promise
                   14          that I will not disclose in any manner any information or item that is subject to this
                   15          Stipulated Protective Order to any person or entity except in strict compliance with the
                   16          provisions of this Order.
                   17                I further agree to submit to the jurisdiction of the United States District Court
                   18          for the Central District of California for the purpose of enforcing the terms of this
                   19          Stipulated Protective Order, even if such enforcement proceedings occur after
                   20          termination of this action. I hereby appoint __________________________ [print or
                   21          type full name] of _______________________________________ [print or type full
                   22          address and telephone number] as my California agent for service of process in
                   23          connection with this action or any proceedings related to enforcement of this
                   24          Stipulated Protective Order.
                   25          Date: ______________________________________
                   26          City and State where sworn and signed: _________________________________
                   27          Printed name: _______________________________
                   28          Signature: __________________________________
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         14.
          310.553.0308
